EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Anthony Morris on 4/2/2021.












The application has been amended as follows: 

1.    (Currently amended) [A]An audio system comprising:
first and second [a] sound tubes, wherein [at least a portion of] each sound tube of said first and second sound tubes includes [respective first and second] a rigid hollow tube portion [portions] and a flexible hollow portion connected with the rigid hollow tube portion, each sound tube of said first and second sound tubes having a proximal end operable to be disposed adjacent a user’s ears and a distal end, opposite the proximal end;
a primary module physically and directly connected with the distal end of each sound tube of said first and second sound tubes, the primary module including a housing supporting:
at least one answer button;
at least one hang-up button; [and]
a wireless transceiver module including first speaker and second speaker;
a charging port;
a digital audio player port; and 
a microphone capable of receiving voice;
a spring clip, directly attached to said first and second sound tubes, providing resilient expansion of a distance between the [first and second] rigid hollow tube portions of said first and second sound tubes;
[a microphone;] and

and directly coupled with the proximal end of each of said first and second sound [tube] tubes, wherein the pair of ear buds directly coupled to an user’s ears;
wherein acoustic sound emitted from the first speaker reaching first ear of the user’s ears through the rigid hollow tube portion and the flexible hollow portion of said first sound tube, and acoustic sound emitted from the second speaker reaching second ear of the user’s ear through the rigid hollow tube portion and the flexible hollow portion of said second sound tube;
wherein the user using the audio system with a mobile phone, by electrically connected the audio system with the mobile phone, is capable of answering or hanging-up the mobile phone by pressing the answer button or the hang-up button on the primary module respectively or by using an answer link or a hang-up link on the mobile phone respectively, the wireless transceiver module providing audio signals from the mobile phone to the first speaker and the second speaker and the wireless transceiver providing voice detected by the microphone to the mobile phone;
wherein the spring clip is a stethoscope style spring clip pulling the rigid hollow tubes together such that the ear buds are inserted into the user’s ear when in user or hug the neck of the user when not in user .

2. (Canceled)

3.    (Currently amended) The audio system of Claim 1, wherein a single button is used both as the answer button and as the hang-up button.


5.    (Currently amended) The audio system of Claim [4] 1, wherein the flexible hollow portion of the first sound tube is disposed between one of the ear buds and the rigid hollow tube portion of the first sound tube, the flexible hollow portion of the second sound tube is disposed between the other one of the ear buds and the rigid hollow tube portion of the second sound tube.

6.    (Currently amended) The audio system of Claim [4] 1, wherein the flexible hollow portion of the first sound tube is disposed between the primary module and the rigid hollow tube portion of the first sound tube, the flexible hollow portion of the second sound tube is disposed between the primary module and the rigid hollow tube portion of the second sound tube.

7.    (Canceled)

8.    (Currently Amended) The audio system of Claim 1, wherein the wireless transceiver module is a Bluetooth® transceiver module.

9.    (Currently amended) The audio system of Claim 1, wherein the [wireless transceiver] primary module further houses a battery[, a speaker,] and a transducer.

audio system of Claim 9, wherein the battery is a rechargeable battery.

11.    (Currently amended) The audio system of Claim 1, wherein the system is capable of being charged wirelessly.

12.    (Currently amended) The audio system of Claim 1, wherein the microphone is adjustable and is capable of being positioned below or in front of [a] the user's mouth.

13. (cancelled).

14. (cancelled).

15.    (Currently amended) The audio system of Claim [14] 1, wherein the audio system is connected to a [suitable] power system with wires via the charging port for charging the audio system.

	16. (Canceled)
	17. (Canceled)
	18. (Canceled)

	20. (Canceled)

The amendment above has overcome the prior art in the record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PING LEE/Primary Examiner, Art Unit 2654